i- f! fpi
                                                                                    Cj''hT Or Apf-'^Af c p.". f

                                                                                     2013 DEC-3 AH 10: 19



        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                            DIVISION ONE
                         Appellant,
                                                            No. 69753-6-1
                        v.

                                                            UNPUBLISHED OPINION
MILAHN NATHANIEL MOORE,

                         Respondent.                        FILED: December 9, 2013



        Dwyer, J. — The State charged Milahn Moore with residential burglary, in

violation of RCW 9A.52.025.1 After holding a CrR 3.62 hearing, the trial court
granted Moore's motion to suppress evidence obtained pursuant to an unlawful

stop of Moore by police. The State appeals,3 contending that the trial court erred
in finding that the police officers lacked the specific, articulable suspicion

necessary to authorize Moore's detention.

        We conclude that the police lawfully stopped Moore, as the officers had a

reasonable, articulable suspicion that Moore was involved with a suspected


         1RCW 9A.52.025 provides, in pertinent part, "[a] person is guilty of residential burglary if,
with intent to commit a crime against a person or property therein, the person enters or remains
unlawfully in a dwelling."
       2Superior Court Criminal Rule 3.6 provides, in pertinent part: "(a). . . Motions to
suppress physical, oral or identification evidence ... shall be in writing .... Opposing counsel
may be ordered to serve and file a memorandum ofauthorities in opposition to the motion. The
court shall determine whether an evidentiary hearing is required based upon the moving
papers. ... (b)... If an evidentiary hearing is conducted, at its conclusion the court shall enter
written findings of fact and conclusions of law."
         3 Pursuant to Rule 2.2 of the Rules of Appellate Procedure, the State may appeal a
"pretrial order suppressing evidence, if the trial court expressly finds that the practical effect ofthe
order is to terminate the case." RAP 2.2(b)(2).
No. 69753-6-1

burglary of an abandoned house. We therefore reverse the trial court's ruling

granting Moore's motion to suppress and remand the cause for further

proceedings.

                                                I


       Neale Frothingham lived at 8626 Wabash Avenue South in Seattle.4 In
the afternoon of January 17, 2012, he "heard some glass breaking." He went out

into the street and saw four individuals fleeing from the area near Bobbi Jenkins'

house, located at 8620 53rd Avenue South. Frothingham followed them and

called 911 at 1:54 p.m. The four individuals went into another house nearby.

Frothingham watched two ofthe individuals re-emerge from the house and get
into a car. He gave the 911 operator a description ofthe car and its direction of
travel before terminating the 911 call and returning home.

       Responding officers located the car and two suspects. The officers
believed that "one of the suspects may have ditched a firearm" in the area, so

they requested that Seattle police officers Matthew Hurst and Jason Suarez look
for the gun.

        About two hours after the first incident, Frothingham again heard glass

breaking. He ran out to the street and saw Moore5 "running out of the back of
[Jenkins'] house toward [him]." Moore saw Frothingham, "then stopped and




        4"The witnesses described this as a high crime area." Finding of Fact 1 (CrR 3.6
hearing).
        5At the time of Moore's initial interaction with Frothingham and police, Moore s identity
was not known. His name was discerned after he encountered the police. It is for clarity's sake
that he is referred to by hissurname at this point in this recitation of facts.
No. 69753-6-1


turned and fled southbound down the alley."6 Frothingham initially chased
Moore, but then slowed down to grab his cell phone from his pocket to call 911.

Frothingham spoke with the 911 operator as he watched Moore stop at the end

of the alley, turn back and look at him for two to three seconds, jump over the

fence on the south side of the alley into a yard, and run through the yard toward

Hamlet Avenue South. Frothingham described Moore's appearance to the 911

operator, stating that he was tall, thin, and wearing a knit cap and red sports

jacket.

          At 3:29 p.m., as Hurst and Suarez drove through the area looking for the

missing gun, they received a broadcast stating that three males had possibly

entered an abandoned house7 nearby, at 8712 Hamlet Avenue South. This

broadcast originated from a 911 call placed by another neighbor, Ashley

Gunderson, who lived at 8715 Hamlet Avenue South. At the CrR 3.6 hearing,8
Suarez read from the Computer Aided Dispatch (CAD) log, which indicated that

at 3:28 p.m.: "complainant reporting she saw three males go into the backyard of

an abandoned house, unknown if they made entry, but there is history of people

entering the house;" and, "suspect description, three BM's, which stands for

black males, 15 to 18 years old. Number 1, referring to number 1 of the

suspects, PUR, which is purple sweater, and unknown for other two suspects."
Because Hurst and Suarez were already close by, driving northwest through the

          6The alley is Grattan Place South.
          7 The abandoned house is not Jenkins' house.
         8The court held the CrR 3.6 hearing pursuant to Moore's motion to suppress evidence of
his identification by Neale Frothingham. At this hearing, Moore also moved to suppress all
evidence obtained pursuant to his stop because the officers detained Moore pursuant to the
abandoned house call, not Frothingham's last call regarding the burglary for which Moore was
arrested. The testimony described herein all occurred during this hearing.
No. 69753-6-1

8700 block of Hamlet Avenue South, they notified dispatch at 3:31 p.m. that they

would respond to the call.

         Immediately after speaking with dispatch, Hurst "observed [Moore] cutting

through a few yards and end up walking northbound on Hamlet." The

abandoned house was about half of a block away from their location. Hurst

thought that Moore might have been trespassing9 in the yard at 8728 Hamlet
Avenue South. He also noticed that Moore had a look of "fear" or "panic" on his

face10 and that there was dirt or dust on the back shoulder of Moore's otherwise

clean jacket. Hurst saw Moore sprint through the yard, but when Moore reached
Hamlet Avenue South, "he slowed down" to a walk; it appeared that Moore

stopped running because he saw the patrol car. Suarez did not see Moore
running, only "walking northbound ... on Hamlet, and then he turned southbound
on 53rd."

         The officers decided to stop Moore to investigate the situation. Hurst "got

out and indicated to [Moore] that he needed to stop and come backto [their]
patrol car." Moore was "very cooperative" and came right over to the patrol car.
Hurst asked Moore whether he lived at the house with the yard through which he

had just run. Moore said that he did not.

         9Pursuant to RCW 9A.52.080(1), "[a] person is guilty ofcriminal trespass in the second
degree if he or she knowingly enters or remains unlawfully in or upon premises of another."
          10 At the hearing, Moore's counsel asked Hurst to explain what about Moore's expression
and body language led Hurst to think that Moore looked fearful. Hurst replied, "I don't know how
to describe the look on someone's face. Obviously I think we all know what different facial
expressions look like, and was he actually fearful? Idon't know. Igot the impression when Isaw
him that... fear, panic, something, and he's running fast. Body language          he's not just doing
a little stroll, a jog  I mean he's sprinting and he has that look on his face like . .. maybe
someone's chasing him, orsomething like that         And even more so than I'm sprinting because
 I'm ... late."
No. 69753-6-1


      At 3:33 p.m., the officers radioed to dispatch that they had stopped Moore.

Almost immediately, also at 3:33 p.m., "a broadcast came out" from dispatch

stating that another burglary had occurred in the area. Hurst radioed back that

they had stopped someone and asked for the description of the suspect from that

burglary. A minute or two later, Frothingham's description of the suspect that he

saw at Jenkins' house was radioed back to the officers. The description matched

Moore.


         Hurst broadcasted that the officers had detained a possible suspect and

arranged a "showup" identification with Frothingham. Frothingham subsequently

identified Moore as the individual that he had seen coming from Jenkins' house

and chased down the alley. Suarez placed Moore in the patrol car and, after

speaking with Frothingham, Hurst handcuffed Moore and gave him his Miranda11
warnings.

         The State charged Moore with residential burglary for entering the

dwelling of Bobbi Jenkins with the intent to commit a crime therein. On

December 6, 2012, the trial court held a CrR 3.6 hearing.

         At the hearing, the officers explained why they stopped Moore. Suarez

testified that they "stopped [Moore] to hopefully ID him" and "to see what the

situation was with the possible three males in the area possibly breaking into the

house." Hurst's police report, written that day at 6:00 p.m., states, "[g]iven the

two calls in the area, I believed that A/Moore might be involved." Hurst testified

that after receiving the call about a possible trespass at the abandoned house,


         11 Miranda v. Arizona. 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                               -5-
No. 69753-6-1

he thought:

      [W]e'll find out what their description is later, let's get [Moore]
      stopped because he's running right now because he can get away.
      Maybe he just broke in the house and the person saw him and
      they're calling and he doesn't know there's a police car. All those
      things, you have to make a quick decision, he needs to be stopped.
      ... If he's not involved, hopefully we'll find that out and get him on
      his way.

Hurst also testified that, knowing that the suspects in the abandoned house call

were "three males, two they . . . couldn't provide a description, and one had a

purple sweater," Moore "could have been one of the [two] males" not wearing a

purple sweater. He remembered: "here's the call, and then all of a sudden here

comes Mr. Moore running out of the yard."

       Hurst testified that his reasons for stopping Moore were: (1) the 911 call

from Gunderson, indicating that three males were breaking into an abandoned

house; (2) "[a]bout that same time is when we saw Mr. Moore sprinting though
the yard," so Hurst "kind of wondered if the two things were related"; (3) Hurst
"suspected that [Moore] was [trespassing], just by the way he was running
through the yard," because "generally you don't. . . sprint through your own yard.
... It looked a little unusual"; and, (4) "the dust on [Moore's] jacket gave [Hurst]

the impression that maybe [Moore] had just been crawling through a window or
crawling through a bush," and Hurst thought it was unusual to "see somebody
that's otherwise clean that seems to have some dust or dirt on him."12 Hurst
testified, "[a]tthat point I believe that we had reasonable suspicion to stop him."
       The trial court granted Moore's motion to suppress evidence on December

       12 Hurst also testified that, based on Moore running through the yard and the dirt alone,
without information concerning the abandoned house incident, he would not have stopped Moore.

                                                6
No. 69753-6-1

12, 2012, and entered its findings of fact and conclusions of law on December

14,2012. The State appeals.

                                                   II


        The State contends that the trial court erred in determining that the officers

did not have a reasonable, articulable suspicion to justify stopping Moore.13 This
is so, the State asserts, because the officers rationally inferred, based on the

totality of the circumstances, that Moore was trespassing as he sprinted across

        13 The State also asserts that the trial court erred in entering findings of fact 5, 6, and 7.
Challenged findings of fact will be upheld on appeal if they "are supported by substantial
evidence." State v. O'Neill. 148 Wash. 2d 564, 571, 62 P.3d 489 (2003): accord State v. Hill, 123
Wash. 2d 641, 647, 870 P.2d 313 (1994).
        The trial court did not err in entering finding of fact 5, which stated that the information
regarding the abandoned house "was broadcast at 3:29 p.m.," because it issupported by
substantial evidence in the record. The CAD log says "(M) BCAST" at 3:29 p.m. Nowhere prior
to 3:29 p.m. does the log state "(M) BCAST" orthat the information was relayed to Hurst and
Suarez. At the hearing, Suarez also read from the CAD log thatthe information was broadcast at
3:29 p.m.
        The trial courterred in entering finding of fact 6, which states that Moore "was not looking
back as if he were being pursued" while he ran through the yard. When asked whether Moore
was "looking back as if hewas checking if someone was pursuing him," Hurst testified, "I don't
recall. It's possible, but Idon't remember." There was no other testimony on this matter.
Therefore, this portion offinding offact 6 was not supported by substantial evidence.
         Finding of fact 6 also states that the "court does not put significant weight on this
testimony in light of all the circumstances and [Hurst's] inability to articulate what he observed
that led him to believe the young man was frightened." As the trier offact, the trial court is
entitled to consider testimony based on the credibility ofthe witness. Morse v. Antonellis, 149
Wash. 2d 572, 574, 70 P.3d 125 (2003); HJU, 123 Wash. 2d at 646. Thetrial court explicitly stated, in
finding of fact 12, that "Officer Hurst... [was] found by this court to be credible." Because the
court found Hurst to be credible, and his testimony was the only evidence on whetherMoore
looked frightened, finding of fact 6 was contrary to the evidence to the extent that it negates the
evidence of Moore's frightened expression.
        Furthermore, the legal significance the trial court attributed to evidence ofMoore's
expression properly belonged in its conclusions of law, where the trial court made its suppression
determination, not the findings of fact. "A conclusion of law erroneously described as a finding of
fact is reviewed as a conclusion of law." Willener v. Sweeting. 107 Wash. 2d 388, 394, 730 P.2d 45
(1986): accord State v. Gaines. 122 Wash. 2d 502, 508, 859 P.2d 36 (1993). The significance of
Moore's expression will therefore be reviewed de novo, along with the other conclusions of law
challenged by the State. See State v. Gaines. 154 Wash. 2d 711, 716, 116 P.3d 993 (2005).
        Thetrial court similarly erred in entering finding offact 7, which states that Moore's jacket
had dirt on the back, "which would have been of unclear relevance with reference to the
abandoned house call." As a police officer, Hurst was entitled to infer, as he testified, that based^
on the dirt, "maybe [Moore] had just been crawling through a window or crawling through a bush."
Hurst considered the dirt to be relevant; the trial court's interpretation of its relevance is not a
factual finding The trial court's determination of "relevance" is a conclusion of law, to which this
court is not required to defer. See Gaines. 154 Wash. 2d at 716; Willener. 107 Wash. 2d at 394.
No. 69753-6-1


the yard and that he might have been involved in the incident at the abandoned

house. This, the State contends, constituted a reasonable, articulable suspicion

of criminal activity and justified the Terry14 stop. We agree.
       "The constitutionality of a warrantless stop is a question of law we review

de novo." State v. Gatewood. 163 Wash. 2d 534, 539, 182 P.3d 426 (2008); see

State v. Acrev, 148 Wash. 2d 738, 745, 64 P.3d 594 (2003).

       Under the Fourth Amendment of the United States Constitution and article

I, section 7 of the Washington Constitution, police may conduct "an investigative

or Terry stop" so long as it is reasonable. State v. Glover, 116 Wash. 2d 509, 513,

806 P.2d 760 (1991). "Officers may briefly, and without warrant, stop and detain

a person they reasonably suspect is, or is about to be, engaged in criminal

conduct." State v. Dav, 161 Wash. 2d 889, 895, 168 P.3d 1265 (2007). Conducting

a Terry stop requires "[l]ess than probable cause . . . because the stop is

significantly less intrusive than an arrest." State v. Kennedy, 107 Wash. 2d 1, 6,
726 P.2d 445 (1986): see State v. Gluck, 83 Wash. 2d 424, 426, 518 P.2d 703

(1974) ("where officers entertain a well-founded suspicion not amounting to

probable cause [for arrest], they may stop the suspected person, identify

themselves and require the suspect to identify himself and explain his activity").

       The stop is justified when "the officer can 'point to specific and articulable
facts which, taken together with rational inferences from those facts, reasonably

warrant that intrusion.'" Glover, 116 Wash. 2d at 514 (quoting Terry v. Ohio. 392
U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). In determining whether a


       14 Terry v. Ohio. 392 U.S. 1.88S. Ct. 1868, 20 L Ed. 2d 889 (1968).

                                            -8-
No. 69753-6-1

stop was reasonable, a court should consider "'the totality of the circumstances

known to the officer at the inception of the stop.'" State v. Lee, 147 Wash. App.
912, 917, 199 P.3d 445 (2008) (quoting State v. Rowe, 63 Wash. App. 750, 753,

822 P.2d 290 (1991)): accord Gatewood, 163 Wash. 2d at 539; Day, 161 Wash. 2d at

896. The totality of the circumstances includes such factors as the training and

experience of the investigating officer, the location of the stop, and the conduct of

the person stopped. Acrev, 148 Wash. 2d at 747; Glover, 116 Wash. 2d at 514; see

Illinois v. Wardlow, 528 U.S. 119, 124-25, 120 S. Ct. 673, 145 L Ed. 2d 570

(2000) (the location ofthe stop in a high crime area and the conduct ofthe
person stopped, such as "unprovoked flight upon noticing the police" and
"nervous, evasive behavior," are "pertinent factor[s] in determining reasonable

suspicion"); State v. Presslev, 64 Wash. App. 591, 597, 825 P.2d 749 (1992)
(officer's experience with drug transactions and the area, along with the reaction
of the person stopped, were relevant factors). "Moreover, 'the determination of
reasonable suspicion must be based on commonsense judgments and
inferences about human behavior.'" Lee, 147 Wash. App. at 917 (quoting Wardlow,
528 U.S. at 125).

       It "is well established that, '[i]n allowing . . . detentions, Terry accepts the

risk that officers may stop innocent people.'" Lee, 147 Wash. App. at 918 (first
alteration in original) (quoting Wardlow, 528 U.S. at 126)). "However, despite this
risk, '[t]he courts have repeatedly encouraged law enforcement officers to
 investigate suspicious situations.'" Lee, 147 Wash. App. at 918 (alteration in
 original) (quoting State v. Mercer, 45 Wash. App. 769, 775, 727 P.2d 676 (1986)).
No. 69753-6-1

"Citizens of this state expect police officers to do more than react to crimes that

have already occurred. They also expect the police to investigate when

circumstances are suspicious." State v. O'Neill. 148 Wash. 2d 564, 576, 62 P.3d
489 (2003); see Terry. 392 U.S. at 22; Kennedy. 107 Wash. 2d at 5-6 ("crime

prevention and crime detection are legitimate purposes for investigative stops or

detentions"). Therefore, when a suspect's "activity is consistent with criminal

activity, although also consistent with noncriminal activity, it may justify a brief

detention." Kennedy. 107 Wash. 2d at 6; accord United States v. Arvizu. 534 U.S.
266, 274, 122 S. Ct. 744, 151 L. Ed. 2d 740 (2002); Terry. 392 U.S. at 22.

       As stated, police officers may rely on their training and experience in

forming suspicions of criminal activity. Arvizu. 534 U.S. at 273, 276. In Glover.

"officers approached Glover because they felt that he was acting suspiciously":

       Glover initially walked toward the officers but, upon seeing the
       police, he turned and walked in the opposite direction. . . . The
       suspicious behavior included Glover's turning away from the
       officers, walking faster, looking toward the officers and then looking
       away, and playing with his baseball cap by taking it off and twisting
       it around.
116 Wash. 2d at 512. The officers' experience, the location, and Glover's conduct

constituted reasonable suspicion warranting his detention. Glover. 116 Wash. 2d at

514. Similarly, in Arvizu. a border control agent's stop of a minivan was

reasonable because, although the actions of the van's occupants could also have

had innocent explanations, the agent's suspicion, based on his experience and

the totality of the circumstances, justified the stop. 534 U.S. at 277-78. The

agent "was entitled to make an assessment of the situation in light of his
specialized training and familiarity with the customs of the area's inhabitants."

                                         -10-
No. 69753-6-1


Arvizu. 534 U.S. at 276. Simply because "each observation . . . was by itself

readily susceptible to an innocent explanation," did not mean that, when taken

together, the agent's observations did not warrant further investigation. Arvizu,
534 U.S. at 274.


        Considering the totality of the circumstances, Officers Hurst and Suarez

conducted a reasonable Terry stop of Moore. They relied on articulable facts

and their experience as police officers in drawing the rational inference that

Moore may have been involved in the abandoned house incident.

        The totality of the circumstances justified the stop because: (1) the events

occurred in a high crime area; (2) a burglary had occurred a block away two

hours prior, involving two suspects that had not yet been apprehended; (3) a

second suspected burglary had occurred half of a block away minutes before,

involving two suspects with descriptions that could include Moore; (4) Hurst

observed Moore sprinting through a yard in a way that suggested that Moore did

not live there; (5) Moore's expression was panicked or frightened; (6) there was

dirt on Moore's otherwise clean jacket; and (7) Moore slowed to a walk when he

saw the police car and began walking away from the police.

        Even without considering Moore's expression or the dirt on his jacket,

Moore's conduct in sprinting through the yard, slowing upon seeing police and

walking in the opposite direction, the timing of his conduct only two hours after a

reported burglary and minutes after another suspected burglary, and the location
of his conduct within a block of both incidents, were sufficient to justify the stop.

        15 The trial court did not credit this evidence in making its determination. See Findings of
Fact 6, 7.

                                               -11 -
No. 69753-6-1

See, e.g., Glover. 116 Wash. 2d at 512 (the stop was justified when Glover changed

direction after seeing police and walked faster, causing officers to think that he

"was acting suspiciously"); Presslev. 64 Wash. App. at 597 (the stop was justified

when Pressley and another woman "huddl[ed] together and examin[ed] an item

in Pressley's hand," suggesting "a narcotics transaction"; Pressley stated, "'Oh

Shit,'" upon noticing the officer; and, both women "immediately walked in different

directions"); State v. Guzman-Cuellar, 47 Wash. App. 326, 330, 734 P.2d 966

(1987) (the stop was justified when the officer observed Guzman-Cuellar "leave

the driveway of one residence, cross the street and enter the fenced side yard of

another residence shortly after 2 a.m.," and the officer "thought the man might be

a prowler").

       Each of the cited facts alone might not individually be sufficient, but when

taken together they justify the Terry stop. See, e.g.. Arvizu. 534 U.S. at 270-71,

276; Wardlow. 528 U.S. at 121, 126 (stopping Wardlow was justified when he

fled upon seeing officers in "an area known for heavy narcotics trafficking");

Terry. 392 U.S. at 22 (the stop was justified when the officer observed the men

"go through a series of acts, each of them perhaps innocent in itself, but which

taken together warranted further investigation"); Glover. 116 Wash. 2d at 512.

       The totality of the circumstances indicated that there was a substantial

possibility that criminal conduct had occurred. See Kennedy. 107 Wash. 2d at 6.
These observations may have had innocent explanations, as the trial court

pointed out, but they were also consistent with criminal activity; therefore, the



                                          12
No. 69753-6-1

officers were justified in briefly detaining Moore.16 See Arvizu. 534 U.S. at 277;
Wardlow. 528 U.S. at 125; Terry. 392 U.S. at 23; Kennedy. 107 Wash. 2d at 6.

       The officers stopped Moore based on their reasonable, articulable

suspicion that he was involved with the abandoned house incident, pursuant to

facts that they personally and collectively observed and their rational inferences

therefrom. Hurst specifically articulated three separate times at the hearing that

he based the stop on the recently reported suspected burglary at the abandoned

house, the way that Moore sprinted through the yard, and the dirt on Moore's

otherwise clean jacket. Both officers also testified that they thought that Moore

might have been one of the suspects from the abandoned house incident. Hurst

testified that upon receiving the 911 call about the abandoned house incident, at

"[a]bout that same time . . . [he] saw Mr. Moore sprinting through the yard" so he

"kind of wondered ... if the two things were related." See Guzman-Cuellar. 47
Wash. App. at 331 ("The suspicious nature of the activity may be considered in

conjunction with the time of occurrence.").

        Moore also ran through the yard at a sprint, "not just doing a little stroll [or]

a jog." Hurst rationally inferred that Moore was trespassing in the yard, as

Moore's conduct was "unusual": "generally you don't.. . sprint through your own

yard." Furthermore, in Hurst's experience, "generally when people are doing

       16 The trial court examined the facts and explained that an innocent motivation could
have existed behind each; however, this sort of analysis fails to consider the totality of the
circumstances. See Arvizu. 534 U.S. at 274; State v. Marcum. 149 Wash. App. 894, 907, 205 P.3d
969 (2009). In Terry, there was "nothing unusual in two men standing together on a street corner,
perhaps waiting for someone. Nor [was] there anything suspicious about people in such
circumstances strolling up and down the street, singly or in pairs. Store windows, moreover, are
made to be looked in." 392 U.S. at 22-23. However, this same conduct also could have been
criminal: the men could have been preparing to steal from the stores. Terry. 392 U.S. at 22, 28.
The stop in that seminal case was reasonable. Terry, 392 U.S. at 28.

                                              -13-
No. 69753-6-1


something wrong, they tend to run when they get found." Moore then slowed to a

walk upon seeing the patrol car. Reactions to the presence of police are further

indications of criminal activity. See Glover. 116 Wash. 2d at 512; Presslev. 64 Wn.

App. at 597. Indeed, the "reasonable person test presupposes an innocent

person." Florida v. Bostick. 501 U.S. 429, 438, 111 S. Ct. 2382, 115 L. Ed. 2d
389 (1991) (internal quotation marks omitted). Had Moore been an innocent

person running away from a threat of harm, it would not have been logical for him

to walk away from the police, rather than seek their aid. Hurst stopped Moore

"'based on [his] commonsense judgments and inferences about human

behavior.'" Lee, 147 Wash. App. at 917 (quoting Wardlow. 528 U.S. at 125).

      The training and experience of Hurst and Suarez further supports the

reasonableness of their decision to detain Moore. See Arvizu. 534 U.S. at 277;

Glover. 116 Wash. 2d at 514; Presslev. 64 Wash. App. at 597. Police officers are

entitled to observe a person's behavior or demeanor; and, based on their

experience, investigate further if they find that person's behavior or demeanor to

be suspicious. See Arvizu. 534 U.S. at 273 (a totality of the circumstances

analysis "allows officers to draw on their own experience and specialized training

to make inferences from and deductions about the cumulative information

available to them that 'might well elude an untrained person'") (quoting United

States v. Cortez. 449 U.S. 411, 418, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981));

Terry. 392 U.S. at 23; Glover, 116 Wash. 2d at 514.

       Both officers had experience responding to 911 calls, in South Seattle,

and with crimes such as burglaries and property crimes. The officers properly


                                       -14-
No. 69753-6-1


relied on their training and experience in rationally inferring that Moore's conduct

was consistent with criminal activity and that Moore could have been involved

with the abandoned house incident. It "would have been poor police work

indeed" for Hurst and Suarez, officers experienced in investigating burglaries "in

this same neighborhood!,] to have failed to investigate this behavior further."

Terry. 392 U.S. at 23.

       Based upon the facts articulated by the officers, the rational inferences

drawn therefrom, and the totality of the circumstances, which included the

officers' experience, their location, and Moore's conduct, the Terry stop was

lawful. The trial court therefore erred in granting Moore's motion to suppress.

       Reversed.




We concur:




Qua^htx                                       $>j